Citation Nr: 1209316	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-37 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.

REMAND

The evidence of record reflects that sleep apnea was first diagnosed in December 2006 after a sleep study was conducted.  However, the Veteran has alleged that he began to experience symptoms of sleep apnea within the last year of his military service, which ended in February 2006.  On this basis, the Veteran asserts that his sleep apnea had its onset in service.  While the service treatment records do not document complaints of sleepiness, snoring, or apnea episodes, the Veteran has asserted that his bunkmates used to wake him up because he snored and would stop breathing while he was sleeping, and that in the first year after service, his wife would be upset by his snoring and apnea episodes.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  These lay assertions, coupled with a current diagnosis of sleep apnea, trigger VA's duty to assist in providing a VA medical examination; although a VA respiratory examination was conducted in May 2007, no medical nexus opinion was provided.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

To that end, the Veteran has asserted, to include during his March 2009 Decision Review Officer hearing at the RO, that his sleep apnea might also be caused by or aggravated by his service-connected disabilities to include PTSD with major depressive disorder.  On remand, an opinion as to this theory of entitlement must also be obtained.

Accordingly, the case is REMANDED for the following actions:
1.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his sleep apnea.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination so that pertinent aspects of the Veteran's medical history may be reviewed.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on examination findings, medical principles, and historical records, including available service treatment records, the VA examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea first manifested in or had its onset during the Veteran's active military service or is otherwise related to his military service.

If it is not directly related to service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his sleep apnea was caused by or aggravated by any of the Veteran's service-connected disabilities, acting alone or in combination.  The Veteran's service connected disabilities include PTSD with depressive disorder, , lumbar spondylosis, left ventricular hypertrophy, diabetes, diabetic retinopathy, erectile dysfunction with testicular atrophy, tinnitus, carpal tunnel syndrome of the bilateral hands, hypertension, diabetic peripheral neuropathy of the legs, tinea pedis, gastro paresis, bilateral hearing loss, a scar of the chest, and peripheral vascular disease of the legs.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.
A complete rationale should be provided for all opinions. 

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


